PER CURIAM.
Ronald Rose filed suit against the appellant, All American Life & Casualty Company, seeking to recover under an accident and sickness policy, alleging disability from a heart attack suffered after issuance of the policy. Plaintiff moved for and obtained a summary judgment, from which this appeal is taken. Appellant presents three contentions: that the policy should be voided for concealment of facts and misrepresentations by the insured; that plaintiff did not produce sufficient competent evidence to entitle him to summary judgment and that the attorney fees awarded under § 627.0127, Fla.Stat, F.S.A., were exorbitant and unreasonable. We have considered these points in the light of the record, argument and briefs and conclude that they are lacking in merit. No reversible error having been shown, the judgment appealed from should be and hereby is
Affirmed.